Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-11,  13-14 and 16 of U.S. Patent No. 10,906,463. Although the claims at issue are not identical, they are not patentably distinct from each other because claimed invention of the instant application is broader than the claimed patented invention.  However, all aspects of the current claims are wholly encompassed by and thus anticipated by the patented claims, as seen by the table, infra.

Claims of the instant application
Patented claims of 10,906,463
1. A vehicular lighting control system, said vehicular lighting control system comprising: a controller configured to be disposed at a vehicle equipped with said vehicular lighting control system, 

said controller operable to control interior lighting of the vehicle, wherein the interior lighting comprises at least one selected from the 

wherein, with said controller disposed at the vehicle, said controller adjusts a color of the interior lighting of the vehicle for different driving conditions; 

wherein, with said controller disposed at the vehicle, and during daytime, said controller adjusts color of the interior lighting of the vehicle to follow a daytime color scheme; 












wherein, responsive to a navigation input, said controller determines if an input destination has an estimated arrival time of the vehicle after daytime; and wherein, responsive to determination that the estimated arrival time of the vehicle is after daytime, said controller maintains the daytime color scheme for the interior lighting of the vehicle until the vehicle arrives at the input destination after daytime.

2. The vehicular lighting control system of claim 1, wherein the interior lighting comprises an interior light of the vehicle.

3. The vehicular lighting control system of claim 1, wherein the interior lighting comprises a backlighting light of a display of the vehicle.


7. The vehicular lighting control system of claim 6, wherein, responsive to determination that the estimated arrival time of the vehicle is after daytime, said controller maintains the daytime 





8. The vehicular lighting control system of claim 1, wherein said controller adjusts color of the interior lighting of the vehicle to provide different color of light during rainy conditions as compared to color of light provided during sunny conditions.





9. The vehicular lighting control system of claim 1, wherein said controller adjusts color of the interior lighting of the vehicle to provide different color of light responsive to a determination that the driver is drowsy or inattentive as compared 



13. A vehicular lighting control system, said vehicular lighting control system comprising: a controller configured to be disposed at a vehicle equipped with said vehicular lighting control system, said controller operable to control interior lighting of the vehicle, wherein the interior lighting comprises at least one interior light of the vehicle; 

wherein, with said controller disposed at the vehicle, said controller adjusts a color of the interior lighting of the vehicle for different driving conditions; 













wherein said controller adjusts color of the interior lighting of the vehicle to provide different color of light during higher ambient lighting conditions as compared to color of light provided during lower ambient lighting conditions; 





wherein, with said controller disposed at the vehicle, and during daytime, said controller adjusts color of the interior lighting of the vehicle to follow a daytime color scheme; 



wherein, responsive to a navigation input, said controller determines if an input destination has an estimated arrival time of the vehicle after daytime; and wherein, responsive to determination that the estimated arrival time of the vehicle is after daytime, said controller maintains the daytime color scheme for the interior lighting of the vehicle until the vehicle arrives at the input destination after daytime.











16. The vehicular lighting control system of claim 13, wherein, responsive to determination that the estimated arrival time of the vehicle is after daytime, said controller maintains the daytime color scheme for the interior lighting of the vehicle irrespective of lower ambient lighting conditions after daytime.






17. The vehicular lighting control system of claim 13, wherein said controller adjusts color of the interior lighting of the vehicle to provide different color of light during rainy conditions as compared to color of light provided during sunny conditions.






18. A vehicular lighting control system, said vehicular lighting control system comprising: a controller configured to be disposed at a vehicle equipped with said vehicular lighting control system, said controller operable to control interior lighting of the vehicle, 

wherein the interior lighting comprises at least one selected from the group consisting of (i) an interior light of the vehicle and (ii) a backlighting light of a display of the vehicle; 

wherein, with said controller disposed at the vehicle, said controller adjusts a color of the interior lighting of the vehicle for different driving conditions; wherein said controller adjusts color of the interior lighting of the vehicle responsive to an ambient light level at the vehicle; 




wherein, with said controller disposed at the vehicle, and during daytime, said controller adjusts color of the interior lighting of the vehicle to follow a daytime color scheme;

wherein said controller adjusts color of the interior lighting of the vehicle to follow the daytime color scheme based at least in part on the ambient light level at the vehicle being greater than a threshold level; 

wherein, responsive to a navigation input, said controller determines if an input destination has an estimated arrival time of the vehicle after daytime; and wherein, responsive to determination that the estimated arrival time of the vehicle is after daytime, said controller maintains the daytime color scheme for the interior lighting of the vehicle until the vehicle arrives at the input destination after daytime.




and operable to control interior lighting of the vehicle, wherein said interior lighting comprises at least one selected from the group consisting of 


wherein, with the controller disposed at the vehicle, said controller, responsive to at least one input, adjusts a color of said interior lighting of the vehicle and an intensity of said interior lighting of the vehicle; 





wherein the at least one input comprises at least one selected from the group consisting of (i) a driver attentiveness input indicative of attentiveness of the driver of the vehicle and (ii) a driver age input indicative of age of the driver of the vehicle; and wherein said controller adjusts the color of said interior lighting of the vehicle and the intensity of said interior lighting of the vehicle at least in part responsive to a navigation input, 

and wherein, responsive to the navigation input, said controller determines that a travel time to an input destination will require that the driver drive the vehicle later in the evening or night and adjusts the color of said interior lighting of the vehicle to provide different colors as compared to colors provided when an input destination will be reached during daytime.


2. The lighting control system of claim 1, wherein said interior lighting comprises an interior light of the vehicle.

3. The lighting control system of claim 1, wherein said interior lighting comprises a backlighting light of a display of the vehicle.


7. The lighting control system of claim 1, wherein, with the controller disposed at the vehicle, said controller adjusts the color of said interior lighting of the vehicle and the intensity of said 

8. The lighting control system of claim 1, wherein, with the controller disposed at the vehicle, said controller adjusts the color of said interior lighting of the vehicle and the intensity of said interior lighting of the vehicle at least in part responsive to a weather condition input, and wherein said controller adjusts the color of said interior lighting of the vehicle to provide different colors during rainy conditions as compared to the colors of light provided during sunny conditions.

9. The lighting control system of claim 1, wherein, with the controller disposed at the vehicle, said controller adjusts the color of said interior lighting of the vehicle and the intensity of said interior lighting of the vehicle at least in part 

10. A lighting control system for a vehicle, said lighting control system comprising: a controller configured to be disposed at a vehicle and operable to control interior lighting of the vehicle; wherein said interior lighting comprises a backlighting light of a display of the vehicle; 



wherein, with the controller disposed at the vehicle, said controller, responsive to at least one input, adjusts a color of said interior lighting of the vehicle and an intensity of said interior lighting of the vehicle; 

wherein the at least one input comprises a driver attentiveness input, and wherein said controller adjusts the color of said interior lighting of the 






and wherein said controller adjusts the color of said interior lighting of the vehicle to provide different color schemes for the display responsive to the driver age input pertaining to the age of the driver of the vehicle; 








and wherein, responsive to the navigation input, said controller determines that a travel time to an input destination will require that the driver drive the vehicle later in the evening or night and adjusts the color of said interior lighting of the vehicle to provide different colors as compared to colors provided when an input destination will be reached during daytime.












13. The lighting control system of claim 10, wherein, with the controller disposed at the vehicle, said controller adjusts the color of said interior lighting of the vehicle and the intensity of said interior lighting of the vehicle at least in part responsive to an ambient light input, and wherein said controller adjusts the color of said interior lighting of the vehicle to provide different color schemes for the display during high ambient lighting conditions as compared to the color schemes for the display during lower ambient lighting conditions.

14. The lighting control system of claim 10, wherein, with the controller disposed at the vehicle, said controller adjusts the color of said interior lighting of the vehicle and the intensity of said interior lighting of the vehicle at least in part responsive to a weather condition input, and 

16. A lighting control system for a vehicle, said lighting control system comprising: a controller configured to be disposed at a vehicle and operable to control interior lighting of the vehicle; 


wherein said interior lighting comprises at least one selected from the group consisting of (i) an interior light of the vehicle and (ii) a backlighting light of a display of the vehicle; 

wherein, with the controller disposed at the vehicle, said controller, responsive to at least one input, adjusts a color of said interior lighting of the vehicle and an intensity of said interior lighting of the vehicle; 














and wherein, responsive to the navigation input, said controller determines that a travel time to an input destination will require that the driver of the vehicle drive the vehicle later in the evening or night and adjusts the color of said interior lighting of the vehicle to provide different colors as compared to colors provided when an input destination will be reached during daytime.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd